Citation Nr: 0806818	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-03 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to VA service connection 
compensation benefits and pension benefits and, if so, 
whether service connection and/or an award of pension 
benefits is warranted.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The appellant contends that he had service as either a 
recognized guerrilla or as a member of the Philippine 
Commonwealth Army in the service of the United States during 
World War Two.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  In a June 1994 decision, the RO denied the veteran's 
claim for VA benefits.  He did not appeal that decision.

2. The evidence submitted since the June 1994 RO decision 
includes evidence that is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled, raises a reasonable possibility of substantiating 
the claim.  

3.  The United States service department has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  


CONCLUSIONS OF LAW

1.  The June 1994 RO decision that denied the appellant's 
claim for VA benefits is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the June 1994 RO decision that 
denied the appellant's claim for VA benefits is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  The appellant is not a veteran for VA purposes and is not 
eligible for VA benefits.  38 U.S.C.A. §§ 101(2), 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to the decision which is the subject of this appeal, 
the RO denied the appellant's claim for VA benefits in 
decision letters dated in May 1992, June 1994, January 1997, 
and December 1997.  While it is unclear from the evidence 
before the Board whether the appellant was apprised of his 
appellate rights in conjunction with the January 1997 and 
December 1997 decisions, he was informed of the June 1994 
decision and of his appellate rights by the June 1994 
decision letter and enclosed VA Form 4107a.  He did not 
timely appeal that decision.  Hence, the June 1994 decision 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2007). 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The basis for the June 1994 denial was that the appellant had 
no active military service and thus was not a "veteran" and 
not eligible for VA benefits.  In May 2005, the appellant 
submitted a document entitled "HONORABLE DISCHARGE."  This 
document lists the appellant's name, an "ASN" number, and 
"Pfc GUERRILLA UNIT" and states that the appellant was 
honorably discharged from the Army of the United States in 
March 1946.  

This document was not of record prior to May 2005, and thus 
is new evidence.  As the credibility of new evidence is 
presumed for the purpose of determining whether a claim is to 
be reopened, the Board considers this evidence as material 
and thus the appellant's claim is reopened.  

Having reopened the appellant's claim, the Board finds that 
the claim must be denied.  While, the Board must presume 
evidence credible for the purpose of deciding whether to 
reopen a claim, there is no such presumption as to deciding a 
claim on the merits.  Indeed, the Board has a duty to assess 
the credibility and probative value of all evidence of 
record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997).  

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2007).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2007).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2007).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  With 
respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203(c).  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  Moreover, the Court has held that 
a service department determination as to an individual's 
service shall be binding on VA.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

Of record are numerous documents attesting to the appellant's 
alleged service.  These include an affidavit purported to be 
signed by two officers of the United States military in May 
1946 and stating that the appellant joining a guerrilla unit 
in August 1943, enlisted in the USFIP that same date, and 
naming the persons who enlisted the appellant.  Another 
"JOINED AFFIDAVIT" purported to be signed by two member s 
of the Philippine Army in December 1945, gives a different 
date of induction into the USFIP, in May 1943, and by 
different individuals than those stated in the other 
affidavit, clearly undermining the appellant's credibility as 
many of the documents he has submitted conflict with each 
other.   

These affidavits are insufficient to establish the 
appellant's alleged service.  First, these documents were not 
issued by a U.S. service department and thus do not fit into 
any category listed in 38 C.F.R. 3.203(a)(1).  Secondly, the 
two different affidavits give two different dates for when 
the appellant was inducted into the USFIP and different 
persons who allegedly inducted him.  Thus, the Board finds 
these documents to not be what they purport to be; i.e. not 
genuine.  

The document entitled "Honorable Discharge" described above 
purports to show that the veteran was discharged in March 
1946 from the U.S. Army after service in a Guerrilla unit.  
This document has indications that its contents have been 
altered.  For example, the alleged day, month, and year of 
the appellant's discharge is in a heavy type and quite 
obviously typed over previously typed data, as seen from the 
marks left by that previously typed data.  Likewise, the 
appellant's name is typed in a less thick ink.  Furthermore, 
this document is a copy, evidently from a "xerox" type of 
process, that shows no indication of wear or other signs of 
aging.  In short, the Board finds that the "Honorable 
Discharge" submitted by the appellant is not genuine and of 
no probative value.  

More importantly, of record are service department 
determinations, from the U.S. Army Reserve Personnel Center, 
dated in March 1992 and from July 2005.  The service 
department stated that the appellant had no service as a 
member of the Philippine Commonwealth Army including the 
recognized guerrillas in the service of the United States.  

The service department determination that the appellant had 
no qualifying service is dispositive on that issue and 
binding on VA.  See Duro v. Derwinski, 2 Vet. App. 530 
(1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  
Indeed, the Court has recently stated "if the United States 
service department refuses to verify the applicant's claimed 
service, the applicant's only recourse lies with the relevant 
service department, not the VA."  See Palor v. Nicholson, 21 
Vet. App. 325, 330 (2007).  Absent a finding by the service 
department that the appellant had such service, VA cannot, as 
a matter of law, grant the benefits sought.  For these 
reasons, the appellant's claim must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was partially satisfied by way 
of a letter sent to the appellant in May 2005, prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran that his claim had previously been denied because he 
was not shown to have had service making him eligible for VA 
benefits.  This letter also informed the appellant that new 
and material evidence must be submitted to reopen his claim 
and provided him with the correct standard for new and 
material evidence.  He was informed of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The letter asked 
the appellant to submit a certified copy of his Affidavit for 
Philippine Army Personnel (Form 23 Processing Affidavit) and 
other service records to the AOJ.  He was also asked to 
submit evidence and/or information, which would include that 
in his possession, to the AOJ.

The appellant was not provided with notice as to the 
assignment of disability ratings and effective dates.  
However, given that he has not established the threshold 
element of status as a veteran, this defect in notice is 
harmless error.  

In this case, the notice letter provided to the appellant in 
May 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

Significantly, any notice errors that may exist in this case 
are necessarily not prejudicial to the appellant and do not 
warrant a remand.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence

The Court has specifically addressed whether VCAA notice is 
required in a case involving status of an appellant claiming 
recognized guerrilla service or service in the Philippine 
Army during World War Two.  Palor v. Nicholson, 21 Vet. App. 
325 (2007).  The Court held that the VCAA notice included 
notice as to the evidence needed to establish veteran status 
and that failure to provide such notice is error.  Id. at 
331.  However, in citing to Sanders the Court held that such 
error was not prejudicial error.  Id. at 332-333.  

In short, the RO did not provide ideal notice in this case.  
Rather than tell the appellant to obtain a copy of his 
affidavit, (which the appellant did not submit) the RO should 
have informed the appellant that he could submit whatever 
documents he had to the U.S. service department and if the 
service department then eventually certified his service he 
could file a claim to reopen his previously denied claim for 
VA benefits.  Id.  As in Palor, because the service 
department has refused certification, such error does not 
warrant a remand.  Id.  The Court's reasoning in Palor was 
that, consistent with Sanders, the appellant for whom the 
service department has refused to verify service is 
ineligible for VA benefits as a matter of law and cannot be 
prejudiced by section 5103(a) notice error.  That reasoning 
applies to the instant case.  

VA has a duty to assist a claimant in the development of the 
claim.  This duty includes assisting the claimant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a  claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether 
there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Although the Court in McLendon did not discuss the issue of 
veteran status, since establishment of veteran status and 
hence basic eligibility to VA benefits, is a step preliminary 
to any of the issues discussed in McLendon or listed in 38 
U.S.C.A.  § 5103A, a finding that the claimant is not a 
veteran obviates any duty on VA's part to afford the claimant 
a medical examination or obtain a medical opinion.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has sought verification of the 
appellant's service and the service department has made the 
unequivocal finding that the appellant had no qualifying 
service.  Although the appellant has submitted various 
documents as described above, VA is under no duty to provide 
any further assistance as such could not substantiate his 
claim.  The Secretary is not required to provide assistance 
to a claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A.  § 5103A(a)(2).  Pursuant to the language 
employed by the Court in Palor, the appellant must first 
obtain verification of his service through the U.S. service 
department before the merits of any claim for VA benefits can 
be reached.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to VA service connection 
compensation benefits and pension benefits is reopened.

Service connection and/or an award of pension benefits is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


